Per Curiam,
The memorandum offered as well as the books by which it was to be followed, was in defendant’s own interest. It was not part of the res gestae, for several reasons, the principal and conclusive one of which was that it was a secret act of the defendant of which the other party had no notice and therefore could not under any rule be supposed to acquiesce in by silence. The cases where such declarations or memoranda become evidence are where the claim is challenged as an afterthought and it becomes material to show that it was, as it purports to be, cotemporary with the transaction.
. The other matters in the case were questions of fact for the ¡Fry.
Judgment affirmed.